Citation Nr: 0822846	
Decision Date: 07/08/08    Archive Date: 07/17/08

DOCKET NO.  03-21 723A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability, and if so, entitlement to service 
connection for the same.

2.  Entitlement to service connection for a left ankle 
disability, claimed as secondary to the service-connected 
right ankle disability.

3.  Entitlement to service connection for a left foot 
disability, claimed as secondary to the service-connected 
left ankle disability.

4.  Entitlement to a rating in excess of 10 percent for 
status post injury to the right knee with lateral 
instability, prior to November 2004.

5.  Entitlement to a compensable rating for status post 
injury to the right knee with lateral instability, since 
November 2004.

6.  Entitlement to a rating in excess of 10 percent for the 
right knee disability with painful limitation of motion, 
prior to November 2004.
7.  Entitlement to a rating in excess of 20 percent for the 
right knee disability, with painful limitation of motion, 
since November 2004.

8.  Entitlement to a rating in excess of 10 percent for the 
right ankle disability, prior to November 2004.

9.  Entitlement to a rating in excess of 20 percent for the 
right ankle disability, since November 2004.

10.  Entitlement to an initial rating in excess of 10 percent 
for scars of the right ankle.

11.  Entitlement to an initial rating in excess of 10 percent 
for a low back disability.


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1988 to September 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in August 1999 and 
November 2004 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  The Board 
remanded the claims in October 2001 and October 2006.

Service connection was granted for a low back disability by 
rating decision in July 2003.  In correspondence attached to 
the veteran's VA Form 9, Substantive Appeal received in 
August 2003 for other issues, he added a post script message, 
indicating that he disagreed with his back disability rating.  
A statement of the case was issued in November 2007.  The 
veteran responded in a letter received that same month via 
facsimile, indicating that he disagreed with all denials 
referenced in the statement of the case and that he wished 
his claims to be forwarded to the Board without delay.  This 
correspondence is accepted in lieu of a VA Form 9, 
Substantive Appeal, on the issue of entitlement to a higher 
initial rating for the back disability.  The Board hereby 
takes jurisdiction of it.

The issue of an increased rating for the service-connected 
back disorder is addressed below in the Remand section, and 
is REMANDED to the RO via the Appeals Management Center in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.

In correspondence received by the Board in February 2008, the 
veteran requested a personal hearing before the Board.  
However, in May 2008, the veteran withdrew that request in 
writing.  The appeal, therefore, goes forward without a 
hearing.  In that same correspondence, the veteran writes of 
the issue of TDIU, and appears to believe that it is in 
appellate status.  A review of the record shows that the 
claim was denied by rating decision in November 2004.  The 
veteran did not file a notice of disagreement with that 
portion of the decision.  See veteran's December 2004 notice 
of disagreement, specifically delineating which issues he 
disagreed with.  Therefore, the May 2008 correspondence is 
construed to be a new claim for TDIU, which must be referred 
back to the RO.


FINDINGS OF FACT

1.  Service connection was denied for a left knee disability 
by rating decision in September 1995.  The veteran did not 
appeal that decision.

2.  The last final (unappealed) disallowance of the veteran's 
claim for service connection for a left knee disability was 
by rating decision in June 2003.

3.  Evidence presented since the June 2003 denial relates to 
an unestablished fact necessary to substantiate the claim for 
service connection for a left knee disability and raises a 
reasonable possibility of substantiating the claim.
4.  The credible medical evidence demonstrates a causal 
relationship between the veteran's current left knee 
disability and his service-connected right knee and ankle 
disabilities.  

5.  The credible medical evidence demonstrates a causal 
relationship between the veteran's current chronic capsulitis 
of the left ankle and his service-connected right knee and 
ankle disabilities.  

6.  The sole diagnosis referable to the veteran's left foot 
is pes planus; otherwise, there are complaints of pain with 
no underlying pathology.  

7.  During the course of the entire appeal, both prior to and 
since November 2004, the veteran's service-connected right 
knee disability has caused slight instability. 

8.  For the period prior to November 2004, the veteran's 
service-connected right knee disability was manifested by 
normal extension and flexion limited to between 85 and 140 
degrees, due to pain, with degenerative changes shown on x-
ray.  

9.  For the period since November 2004, the veteran's 
service-connected right knee disability has been manifested 
by normal extension and one occasion of limitation of flexion 
to 30 degrees.

10.  There is no evidence that the veteran's right knee is 
ankylosed.

11.  Prior to August 4, 2003, the veteran's right ankle 
disability was manifested by moderate limitation of motion, 
with post-traumatic arthritis and pain at the extremes of the 
range of motion.

12.  Since August 4, 2003, the veteran's right ankle 
disability has been manifested by marked limitation of motion 
with diffuse pain. 

13.  There is no evidence that the veteran's right ankle is 
ankylosed.

14.  The veteran's two scars associated with his right ankle 
measure 9 centimeters long and 13 centimeters long, 
respectively, and are painful. 

15.  There is no evidence that the scars have frequent loss 
of covering of the skin, are poorly nourished, cause 
limitation of motion, or are 144 square inches or larger.


CONCLUSIONS OF LAW

1. The June 2003 rating decision declining to reopen the 
claim for service connection for a left knee disability is 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38. C.F.R. 
§§ 3.160, 20.302, 20.1103 (2002).

2.  The evidence added to the record since June 2003 is new 
and material; the claim for service connection for a left 
knee disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

3.  Chronic capsulitis of the left knee, with internal 
derangement and synovitis, is proximately due to, or the 
result of, the veteran's service-connected right knee and 
ankle disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).

4.  Chronic capsulitis of the left ankle is proximately due 
to, or the result of, the veteran's service-connected right 
knee and ankle disabilities.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.310 (2007).

5.  A left foot disorder is not proximately due to, or the 
result of, the veteran's service-connected right knee or 
ankle disabilities.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.310 
(2007).

6.  The criteria for a rating in excess of 10 percent for 
status post injury to the right knee with lateral instability 
prior to November 15, 2004 are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5257 (2007).

7.  The criteria for a 10 percent rating for status post 
injury to the right knee with lateral instability since 
November 15, 2004 are met.  38 U.S.C.A. §§ 1155, 5103, 5103A 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

8.  The criteria for a rating in excess of 10 percent for the 
right knee disability with painful limitation of motion, 
prior to November 15, 2004, are not met at any time during 
the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5003 (2007).

9.  The criteria for a rating in excess of 20 percent for the 
right knee disability with painful limitation of motion, 
since November 15, 2004, are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5260 (2007).

10.  The criteria for a rating in excess of 10 percent for 
right ankle fracture are not met prior to August 4, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5271 (2007).

11.  The criteria for a 20 percent rating for right ankle 
fracture are met since August 4, 2003.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 
(2007).

12.  The criteria for a rating in excess of 10 percent for 
scars of the right ankle are not met at any time during the 
appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.118, 
Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2004 and December 2006, the 
agency of original jurisdiction (AOJ) provided notice to the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007) 
and 38 C.F.R. § 3.159(b) (2007).  Specifically, the AOJ 
notified the veteran of information and evidence necessary to 
substantiate the claims for service connection, secondary 
service connection, and increased ratings.  This notice 
included information and evidence that VA would seek to 
provide and information and evidence that the veteran was 
expected to provide.  These notices provided information on 
the processes by which effective dates and disability ratings 
are established.  

Specifically referable to disability ratings, the 2006 notice 
indicated that the veteran must show that his disability had 
worsened.  It also provided that evaluations are based on the 
ratings schedule and assigned a rating between 0 and 100 
percent, depending on the relevant symptomatology.  It 
instructed the veteran to tell VA about, or give VA, any 
medical or lay evidence demonstrating the current level of 
severity of his disability and the effect that any worsening 
of the disability has had on his employment and daily life.  
It specifically listed examples of such evidence, such as on-
going treatment records, Social Security Administration 
determinations, statements from employers as to job 
performance, lost time, or other pertinent information, and 
personal lay statements.  

While neither letter provided the veteran with at least 
general notice of the rating criteria by which his disability 
is rated, the veteran has been consistently provided that 
information in the numerous supplemental statements of the 
case during the long course of this appeal.  In response to 
those documents, the veteran has responded in writing, 
describing the effect his disabilities have on him.  
Therefore, the veteran has not been prejudiced by this 
omission, because he has shown actual knowledge of what must 
be proven to succeed on his claims.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

Although fully compliant notice was accomplished after the 
initial denial of the claims, the AOJ subsequently 
readjudicated the claims based on all the evidence in 
November 2007.  See Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006) (the issuance of a fully compliant notification 
letter followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  Thus, 
the veteran was not precluded from participating effectively 
in the processing of his claims and the late notice did not 
affect the essential fairness of the decisions.  The 
otherwise defective notice has resulted in no prejudice to 
the veteran. 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2007).  Service medical records have been associated with 
the claims file.  All relevant and available treatment 
records have been secured.  The veteran has been medically 
evaluated and medical opinions have been sought in 
conjunction with his claims.  The duty to assist has been 
fulfilled. 

New and Material Evidence

The veteran seeks secondary service connection for a left 
knee disorder.  This claim was denied by rating decision in 
September 1995, because there was no evidence of a current 
diagnosis of a left knee disability which could be linked to 
service.  The RO declined to reopen the claim by the November 
2004 rating decision on appeal.  Nevertheless, regardless of 
the RO's actions, the Board must still determine whether new 
and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Wakeford v. Brown, 8 Vet. App. 
237 (1995) (VA failed to comply with its own regulations by 
ignoring issue of whether any new and material evidence had 
been submitted to reopen the veteran's previously and finally 
denied claims).  

Of record at the time of the original 1995 denial were the 
veteran's service medical records, a July 1995 VA 
examination, and outpatient clinical records.  No current 
diagnosis of a left knee disability was of record; the claim 
was denied.  The veteran did not appeal that rating decision; 
therefore, it became final.  38 U.S.C.A. § 7105(c) (West 
1995); 38. C.F.R. §§ 3.160, 20.302, 20.1103 (1995).

Once a decision becomes final, new and material evidence is 
required to reopen the claim which was denied.  38 U.S.C.A. 
§ 5108 provides that "if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."
"New" evidence is existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence is 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  "New and material 
evidence" can neither be cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2007).

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and readjudicated on the 
merits.  Evans v. Brown, 9 Vet. App. 273, 283 (1996).

The veteran attempted to reopen his claim in September 1999.  
By rating decision in June 2003, the AOJ reopened the claim, 
finding that new and material evidence had been submitted, 
but confirmed and continued the denial on the merits.  In 
conjunction with that claim, the veteran had submitted a 
private attempted nexus opinion, private treatment records, 
and VA outpatient clinical records.  The veteran did not 
appeal that decision; it became final.  38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.160, 20.302, 20.1103 (2003).  

The veteran submitted his current application to reopen in 
October 2003; the claim was denied by rating decision in 
November 2004.  He has perfected an appeal of that decision.  
Therefore, the June 2003 rating decision is considered the 
last final disallowance of the claim.  Evidence received 
since that time will be considered for newness and 
materiality.  The law provides that evidence proffered by the 
veteran to reopen his claim is presumed credible for the 
limited purpose of ascertaining its materiality.  See Justus 
v. Principi, 3 Vet. App. 510, 512 (1992).

Since the last final disallowance, a November 2004 VA 
examination report has been entered into the record.  It 
notes a diagnosis of capsulitis of the left knee.  
Additionally, the veteran submitted a May 2007 private 
medical opinion finding an association between the veteran's 
left knee disability and his service-connected right knee and 
ankle disabilities, due specifically to gait disturbances.  
Presuming the credibility of each of these documents for the 
sake of materiality, they constitute new and material 
evidence.  Neither had been previously submitted to the 
agency decision makers.  Together, they address the prior 
reasons for denial, that of a diagnosis and a relationship to 
the service-connected disabilities.  Given their substance, 
they raise a reasonable possibility of substantiating the 
claim.  Accordingly, the claim is considered reopened.  The 
merits will be discussed below.

Service Connection

The veteran seeks service connection for disabilities of the 
left knee, left ankle, and left foot, all of which he 
contends are the result of his service-connected right lower 
extremity disabilities.  Secondary service connection may be 
granted for disability that is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2007).  The evidence must show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

Left Knee

The veteran specifically contends that the severity of his 
service-connected right knee and ankle disabilities has 
caused his current left knee disability, and therefore 
warrants service connection on a secondary basis.

The evidence confirms that the veteran has two current 
diagnoses referable to the left knee.  An August 2003 private 
examination found internal derangement with synovitis.  A 
November 2004 VA examination confirmed chronic capsulitis of 
the left knee.  The question remains, therefore, whether the 
left knee disability is related to the right knee and ankle 
disabilities.  

Two opinions in 1999 attempt to address the nexus question at 
issue.  A September 1999 private opinion finds in favor of a 
connection, while a December 1999 VA opinion finds against 
it.  Neither opinion, however, is probative of the issue at 
hand, because each represents a conclusory statement on the 
matter, without reference to any medical reasoning or basis.  

The author of the November 2004 VA examination report, at 
which time the diagnosis of capsulitis was rendered, declined 
to offer an opinion on the possible relationship, finding 
that any conclusion would be speculative.  Additional VA 
examination in April 2007 resulted in a negative nexus 
opinion; however, like the earlier VA opinion, no basis was 
offered.  A conclusion was simply stated.  These opinions on 
the whole, therefore, are of little probative value with 
respect to the nexus issue.

The veteran underwent a private examination in May 2007 by a 
doctor of orthopedics.  A full examination was rendered and a 
review of the veteran's medical history concerning the right 
and left knees undertaken.  This doctor was in favor of an 
association between the left knee and the multiple right leg 
disabilities.  He specifically stated that the left knee 
disability was likely created by the gait disturbances due to 
the severity of the right knee and ankle disabilities.  He 
explained that because the veteran has not had a direct 
injury to the left leg, it was likely a secondary problem.  
Additionally, given that the veteran walks with a limp 
favoring his right side, all of his weight is being 
disproportionately shifted to his left side.  The physician 
classified it as an overuse condition directly due to the 
right sided disabilities.  

This opinion, unlike those that came before it, provides a 
reasoned explanation for the conclusion, which is accurately 
based on the history of the right and left knee disabilities.  
There is no reasoned evidence to the contrary.  Accordingly, 
as the evidence shows that the veteran's left knee disability 
is due to his service-connected right knee and ankle 
disabilities, service connection is warranted.  See Winsett 
v. West, 11 Vet. App. 420 (1998), aff'd 217 F.3d 854 (Fed. 
Cir. 1999) (unpublished decision), cert. denied 120 S. Ct. 
1252 (2002) (it is not error for the Board value one medical 
opinion over another, as long as a rationale basis for doing 
so is given).


Left Ankle 

The veteran contends that he has a current left ankle 
disability due to his service-connected right knee and ankle 
disabilities.  While the most recent (April 2007) examination 
found no disability referable to the left ankle, an earlier, 
November 2004, VA examination did render a diagnosis of 
chronic capsulitis of the ankle.  The examiner at that time, 
however, did not offer an opinion on etiology.

The veteran's private orthopedic examination in May 2007 
referenced his left ankle pain in the context of disabilities 
associated with his service-connected right leg disorders.  
As described above, that opinion was based on a full 
examination of the veteran and a review of his medical 
history.  In addition to finding the left knee disability 
related, the doctor found that the left ankle disability was 
similarly related to the service-connected right knee and 
ankle disabilities.  He described it as an overuse problem, 
brought about by the veteran favoring his right side, whereby 
putting all of his weight onto his left side.  

This serves as the sole opinion regarding the etiology of the 
veteran's current left ankle disability, diagnosed as chronic 
capsulitis.  It is credible as it was based on accurate facts 
in the record and provided sound medical reasoning for its 
conclusion.  Absent evidence to the contrary, the Board is 
not in a position to further question this opinion.  Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).  Service connection is 
warranted for the left ankle disability, as the medical 
evidence supports a finding that it is proximately due to the 
service-connected right knee and ankle disabilities.

Left Foot

Regarding this disability, the veteran contends that he has 
pain in the left foot due to the pain in the left ankle, 
which he contends is due to his service-connected right ankle 
disability.  The only diagnosis of record referable to the 
left foot is congenital pes planus.  See November 2004 VA 
examination.  On the occasions when the VA outpatient 
clinical records and private treatment records note left foot 
pain, it has been in conjunction with this diagnosis of flat 
feet.  Service connection for that disability was denied by 
rating decision in November 2004.  The veteran did not appeal 
that decision.  Thus, it, and any associated pain, is not 
before the Board at this time.  

Supposing for the sake of this decision that the veteran 
experiences pain in his left foot that is not related to pes 
planus, the claim must still be denied.  Pain alone, without 
a diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  Furthermore, in the 
absence of proof of a present disability, there can be no 
valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

Although the veteran's private orthopedist opined in May 2007 
that there was a relationship between his left foot and his 
service-connected right sided disabilities, that opinion does 
not confirm an actual diagnosis.  It speaks only of the 
veteran's ankle pain, without reference to any underlying 
pathology to which it is associated.  As such, it does not 
suffice for that element of service connection.  In all, the 
preponderance of the evidence is found to be against the 
veteran's claim; therefore, the benefit of the doubt 
provision does not apply.  Because the veteran has no 
diagnosis referable to the left foot apart from pes planus, 
service connection is denied. 



Disability Evaluations

The veteran seeks higher disability evaluations for his 
service-connected right lower extremity disabilities.  Such 
evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A § 1155; 38 
C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code (DC), the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 
4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In appeals concerning the 
assignment of an initial rating, such as the claim regarding 
the veteran's right ankle scar, higher evaluations for 
separate periods based on the facts found during the appeal 
period are available.  See Fenderson v. West, 12 Vet. App. 
119 (1999).  Similarly, regarding the veteran's remaining 
non-initial rating claims, given unintended delays during the 
appellate process, VA's determination of the "current 
level" of a disability may result in a conclusion that the 
disability has undergone varying and distinct levels of 
severity throughout the entire time period that the increased 
rating claim has been pending.  In those instances, it also 
is appropriate to apply staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

Right Knee

By way of history, service connection was established for 
slight lateral instability of the right knee by rating 
decision in January 1994 and was evaluated as 10 percent 
disabling under DC 5257.   The veteran brought his claim for 
an increased rating in May 1999, which was denied in August 
1999.  The veteran perfected an appeal.  During the course of 
that appeal, by rating in December 2005, a separate 10 
percent rating was established for limitation of motion of 
the right knee under DC 5260 (effective the date of his May 
1999 claim).  The 10 percent rating for instability was 
confirmed and continued.  Thus, from 1999 forward, the 
veteran's right knee disability carries two 10 percent 
ratings, one for instability and one for limitation of 
motion.  

The December 2005 rating also granted an increase to 20 
percent for the limitation of motion, effective in November 
2004.  The 10 percent rating for instability, however, was 
discontinued as of that date.  Thus, from 2004 forward, the 
veteran's right knee disability carries one 20 percent rating 
based solely on limitation of motion.  As the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law or regulations, it follows that such a claim 
remains in controversy where less than the maximum benefit is 
awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Accordingly, each of these ratings is on appeal. 

With respect to the instability rating, DC 5257 rates based 
on recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a, DC 5257 (2007).  Slight impairment is assigned a 10 
percent rating, moderate impairment a 20 percent rating, and 
severe impairment a 30 percent rating.  

The veteran's July 1999 VA examination noted 10 to 15 degrees 
of instability, as well as a positive McMurray test.  The 
following year, however, in July 2000, the veteran was noted 
in the course of treatment as having a normal right knee 
examination.  No instability was noted.  In September and 
October 2001, instability was again found on examination, as 
indicated by a positive McMurray test.  A meniscal tear was 
noted to be the cause.  By the following year, an October 
2002 magnetic resonance imaging (MRI) scan revealed that the 
tear had healed.  No further instability was noted.

An August 2003 private examination noted a positive Lachman 
test, indicative of instability; however, the ligaments were 
noted to be stable upon physical manipulation.  Additional VA 
examination in November 2004 revealed no instability.  It was 
on this basis that the RO discontinued the veteran's 10 
percent rating for instability at that time.

Based on the evidence prior to November 2004, there were only 
occasional bouts of objective instability of the knee.  There 
were alternating periods of stability noted throughout the 
record to that point.  This is indicative of slight 
instability, which is compensated at the 10 percent level.  
There is no evidence suggesting that the veteran's 
instability on its own more nearly approximates a moderate 
level of disability.  The 10 percent prior to November 2004 
is appropriate. 

Since November 2004, the veteran has continued to experience 
instability.  Specifically, the veteran noted anecdotally at 
his April 2007 VA examination that his knee was giving out on 
him three times a week, though objective examination did not 
confirm such instability.  A more recent, May 2007, private 
examination report noted that that there was no stability in 
the veteran's knee.  This evidence, when viewed in light of 
the recent history of the veteran's knee disability, supports 
a 10 percent rating for slight instability after November 
2004.  Because the evidence shows numerous periods of no 
instability, however, the severity cannot be said to be 
moderate or severe.  Thus, the 10 percent rating, and no 
higher, is warranted for the period since November 2004.

Regarding the veteran's limitation of motion rating, it is 
important to note that degenerative changes (also noted as 
arthritis) have been confirmed in the veteran's right knee.  
See, e.g., May 2007 private MRI.  The rating schedule, at DC 
5010, directs that arthritis due to trauma be rated as 
degenerative arthritis under 38 C.F.R. § 4.71a, DC 5003.  
Under that code, the schedule directs that degenerative 
arthritis that has been established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joints 
involved.  It further states that when the limitation of 
motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  Notes 
following that code indicate that the separate rating for 
arthritis will not be combined with ratings based on 
limitation of motion.  It is for use only when limitation of 
motion is noncompensable.

DCs 5010 and 5003 direct the Board's attention to the 
diagnostic criteria for limitation of motion referable to the 
knee and leg, which are found at 38 C.F.R. § 4.71a, DCs 5256, 
5260, 5261.  First, DC 5256 rates based on the presence of 
ankylosis, or immobility of the joint.  As the veteran has 
movement in his knee joint, this code is inapplicable.  

Under DC 5260, when flexion of the leg is limited to 60 
degrees, a noncompensable rating is warranted.  When flexion 
is limited to 45 degrees, a 10 percent rating is warranted.  
Flexion limited to 30 degrees warrants a 20 percent rating, 
while flexion limited to 15 degrees warrants the maximum 30 
percent rating.  

Here, the veteran's range of motion has been measured on 
several occasions, with varying results.  In July 1999, the 
veteran reached 130 degrees of flexion.  Though pain was 
noted, the record did not disclose at what degree that pain 
started.  In September 2001, the veteran had full range of 
motion of the knee, but his flexion was limited by pain 
between 85 and 90 degrees.  An April 2003 outpatient clinical 
record noted full range of motion to 140 degrees.  Quite 
noticeably different was the veteran's measurement on his 
November 2004 examination, which noted that his flexion was 
limited to 30 degrees due to pain.  Despite this, a private 
examination in July 2005 revealed full range of motion.  On 
his April 2007 VA examination, he had flexion to 130 degrees.  

Summing up the evidence prior to November 2004, the veteran's 
flexion was limited to between 85 and 140 degrees.  This 
limitation is not severe enough to warrant the 0 percent 
rating under DC 5260.  That requires limitation of flexion to 
60 degrees or less.  Therefore, because the veteran's 
limitation of flexion is noncompensable, a 10 percent rating, 
and no higher, is warranted for involvement of one joint 
under DC 5003 for degenerative arthritis prior to November 
2004.  

The veteran's right knee disability carries a 20 percent 
rating from November 2004 forward.  It appears that the 
rating is based on his VA examination of that date which 
showed limitation of flexion to 30 degrees.  Given the 
evidence both before and after this examination, which show 
flexion between 85 and 140, it is unclear if this exam 
represents a temporary flare up of the veteran's condition.  
At any rate, the remainder of the evidence does not support a 
rating in excess of 20 percent under this code, as there has 
been no showing of limitation of flexion to 15 degrees or 
less.  

The veteran argues that his disability warrants an additional 
10 percent rating under DC 5003 for arthritis.  Such is not 
warranted.  Indeed, to grant such an additional rating would 
violate the law against pyramiding, which specifically states 
that the evaluation of the same manifestations under various 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14 (2007).  
Here, the arthritis code directs that the disability be rated 
based on the particular limitation of motion codes.  If the 
disability does not warrant a rating under those codes, only 
then is a rating solely for arthritis appropriate.  As 
explained above, the veteran's limitation of motion after 
November 2004 has been found to be compensable at the 20 
percent level under DC 5260.  Therefore, a separate rating 
based on arthritis is not warranted.

An additional rating based on limitation of extension is 
available under DC 5261.  That code provides that when 
extension is limited to 5 degrees, a noncompensable rating is 
assigned.  Extension limited to 10 degrees warrants a 10 
percent rating.  When limitation of extension is at 15 
degrees, a 20 percent rating is warranted.  Extension limited 
to 20 degrees warrants a 30 percent rating.  Extension 
limited to more than 20 degrees warrants higher still 
ratings.  However, in this case, the veteran's extension has 
consistently been measured to 0 degrees (normal).  Without a 
showing of any limitation, a rating under this code is 
inappropriate.  

The Board has considered other potentially applicable codes 
referable to the veteran's right knee disability.  However, 
no further ratings are supported by the record.  A 10 percent 
rating for instability of the knee is warranted for the 
entire appellate period, including the period after November 
2004.  Ratings in excess of those currently assigned for 
arthritis and limitation of motion (i.e., 10 percent prior to 
November 2004 and 20 percent thereafter) are not warranted.  
As these ratings have been staged based on the facts found, 
any further discussion of the application of Hart v. 
Mansfield, supra, is not necessary.

As a final matter referable to the right knee, the veteran 
has submitted evidence from his employer demonstrating that 
he was absent from work "due to his chronic knee condition" 
on 13 days over 8 months.  On this basis, he contends that he 
is entitled to an extraschedular rating under 38 C.F.R. § 
3.321(b)(1).  That provision applies when the rating schedule 
is inadequate to compensate for the average impairment of 
earning capacity for a particular disability.  Although the 
veteran's knee disability has been noted to cause some 
interference with his employment, the evidence does not show 
that it is marked interference.  That is, his disability has 
not required frequent hospitalizations or otherwise produced 
impairment unrecognized by the Schedule.  An extraschedular 
rating is not warranted.


Right Ankle

Service connection was established for the right ankle 
fracture effective in September 1993.  The disability was 
assigned a 10 percent rating under DC 5271.  During the 
course of the appeal, effective in November 2004, the rating 
was increased to 20 percent.  The applicable code rates ankle 
disabilities on the basis of limited motion.  Moderate 
limitation warrants a 10 percent rating, while marked 
limitation warrants a 20 percent rating.  Additional ratings 
are available when the ankle is ankylosed, or fully without 
movement.  As the veteran still retains some movement in his 
joint, those ratings are not applicable. 

In July 1999, the veteran underwent a VA examination of his 
ankle.  Plantar flexion was noted to be limited to 42 
degrees, out of a normal 45 degrees.  Pain was noted at the 
extremes of the range of motion testing.  Subsequent 
outpatient clinical records show that the veteran was pain-
free in February 2000.  By November 2001, however, the 
veteran was experiencing pain, though still achieving full 
range of motion.  In November 2002, x-ray evidence confirmed 
post-traumatic arthritis of the ankle joint.  The veteran 
continued to complain of pain.

A private examination dated in August 2003 is of record and 
shows that the veteran's dorsiflexion was limited to 10 
degrees out of the normal range of 20 degrees.  His plantar 
flexion had decreased drastically, with limitation to 20 
degrees out of 45 degrees.  There was obvious grinding on 
movement of the joint.  VA outpatient clinical records are 
consistent with this exam, showing in that same month that he 
had limitation to 5 degrees of dorsiflexion, and 20 degrees 
of plantar flexion.  These measurements are similar to those 
found on VA examination in November 2004, at which time the 
veteran was not able to achieve dorsiflexion, and was limited 
to 20 degrees of plantar flexion.  The veteran's April 2007 
VA examination confirmed his inability to achieve any degree 
of dorsiflexion.  His plantar flexion had only slightly 
improved, to 30 degrees.  

Based on this evidence, the veteran's right ankle disability 
appears to have worsened significantly in August 2003, from 
moderate limitation of motion to marked limitation.  Prior to 
that date, the veteran generally had episodic pain on extreme 
range of motion testing.  While degenerative changes were 
confirmed, his plantar flexion was nearly normal at 42 
degrees.  This is indicative of no more than moderate 
limitation.  

However, as evidenced by the VA outpatient clinical record 
and x-ray report dated on August 4, 2003 and the concurrent 
August 21, 2003 private examination, the veteran began to 
experience more diffuse pain, with drastic reduction in 
plantar flexion (from nearly full range to under half range).  
His dorsiflexion measurements also confirmed significant 
limitation of motion not seen on the record prior to that 
date.  The subsequent records, both private and VA, show that 
the level of disability remained there and constant 
throughout.  See November 2004 and April 2007 VA 
examinations; see also July 2005 private examination.  The 
lack of dorsiflexion and the significantly reduced plantar 
flexion indicates a marked level of limitation, warranting 
the maximum, 20 percent rating, as of the date of the 
objective evidence of worsening in August 2003, rather than 
November 2004.  Additionally, as these ratings have been 
staged based on the facts found, any further discussion of 
the application of Hart v. Mansfield, supra, is not 
necessary.

While the evidence does confirm degenerative changes in the 
veteran's right ankle, consistent with post-traumatic 
arthritis, his disability ratings are based on limitation of 
motion.  As explained with the right knee rating above, if 
there is compensable limitation of motion, there can be no 
separate rating for arthritis.  The veteran's ankle 
limitation of motion is compensable.  Therefore, there is no 
additional rating for arthritis.

The Board notes that 20 percent is the maximum rating allowed 
by the rating schedule for the veteran's ankle disability.  
The veteran contends that he is entitled to an extraschedular 
rating based on time lost from work.  The evidence submitted 
in conjunction with that claim, however, specifically 
references missed work due to a right knee disability, as 
opposed to his right ankle disability.  Furthermore, those 
records show 13 days lost out of a total of 8 months.  This 
does not rise to the level of severity contemplated by 38 
C.F.R. § 3.321(b)(1).  An extraschedular rating is not 
warranted in this case, as the rating schedule adequately 
compensates his marked limitation of motion.

Right Ankle Scar 

Service connection was established for painful scars of the 
right ankle in May 1999.  The veteran appealed the initial 
evaluation of 10 percent, which was rendered under DC 7804.  
The regulations pertaining to the evaluation of scars were 
revised effective August 30, 2002, during the course of the 
appeal.  See Schedule for Rating Disabilities, The Skin, 67 
Fed. Reg. 49,590 (July 31, 2002) (codified at 38 C.F.R. § 
4.118 (2007)).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  If application of the revised 
regulation results in a higher rating, the effective date for 
the higher disability rating can be no earlier than the 
effective date of the change in the regulation.  38 U.S.C.A. 
§ 5110(g) (West 2002).  Prior to the effective date of the 
change in the regulation, the Board can apply only the 
original version of the regulation.  VAOPGCPREC 
3-00. 

The veteran was provided the revised rating criteria in the 
supplemental statement of the case dated in October 2007.  
The veteran was given the opportunity to submit evidence and 
argument in response, and indicated in November 2007 that he 
had nothing further to submit.  As the AMC considered both 
the old and new criteria in the October 2007 SSOC, there is 
no prejudice to the veteran for the Board to consider the 
original and revised version of the rating criteria herein.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

According to the Schedule in effect prior to August 2002, 
diagnostic codes 7800, 7801, and 7802 dealt with scars to the 
head, face, or neck, or scars that were the result of burns.  
As none of those apply to the veteran's scars in this case, 
they are discussed no further.  DC 7803 provided a 10 percent 
evaluation if a superficial scar was poorly nourished with 
repeated ulceration.  DC 7804 provided a 10 percent 
evaluation for superficial scars that were tender and painful 
on objective demonstration.  DC 7805 for other scars 
indicated that other scars were to be evaluated based on the 
limitation of function of the part affected.  38 C.F.R. § 
4.118 (2001).

Pursuant to the revised Schedule, DC 7800 still rates scars 
of the head, face, and neck and is therefore inapplicable in 
this case.  DC 7801 applies to scars, other than on the head, 
face, or neck, that are deep or that cause limited motion.  
DC 7802 applies to scars, other than on the head, face, or 
neck, that are superficial and do not cause limited motion.  
A superficial scar is one not associated with underlying soft 
tissue damage.  To be compensable under this DC, the scar 
must cover an area or areas of 144 square inches or greater.  
DC 7803 provides a 10 percent evaluation for scars that are 
superficial and unstable.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over 
the scar.  A 10 percent rating is also applicable under 
Diagnostic Code 7804 for scars that are superficial and 
painful on examination.  Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805.  38 C.F.R. § 4.118 (2007).

In this case, the veteran's two scars were noted on VA 
examination in July 1999 to be 9 centimeters long and 13 
centimeters long, respectively, and mobile and sensitive.  
There was partial adherence.  There was no evidence of 
ulceration or loss of skin covering.  There was no rash 
associated with the area.  Subsequent outpatient clinical 
records and private treatment records are all silent for any 
complaints referable to the scar.  In July 2005, on private 
examination, one scar was noted and found to be well healed, 
with no infection. 

This evidence warrants a 10 percent rating under both the old 
and the revised criteria under DC 7804.  Specifically, the 
veteran has two painful scars resulting from his ankle 
surgery.  They are not unstable.  Nor do they cover 144 
square inches or more of his body.  Any limitation of motion 
of the right ankle has been compensated by his other 
disability ratings that relate to that joint.  None has been 
specifically determined to be due to the scars themselves.  
As such, an initial rating in excess of 10 percent is not 
warranted.  Because the scars have remained stable throughout 
the appeal, staged ratings under Fenderson v. West, supra, 
are not appropriate. 


ORDER

The application to reopen the previously denied claim of 
entitlement to service connection for a left knee disability 
is granted.

Entitlement to service connection for chronic capsulitis of 
the left knee, with internal derangement and synovitis, is 
granted. 

Entitlement to service connection for chronic capsulitis of 
the left ankle disability is granted.

Entitlement to service connection for a left foot disability 
is denied.

Entitlement to a rating in excess of 10 percent for status 
post injury to the right knee with lateral instability, prior 
to November 2004, is denied.

A 10 percent rating for status post injury to the right knee 
with lateral instability since November 2004 is granted, 
subject to regulations applicable to the payment of monetary 
benefits.

Entitlement to a rating in excess of 10 percent for the right 
knee disability, with painful limitation of motion, prior to 
November 2004, is denied.

Entitlement to a rating in excess of 20 percent for the right 
knee disability with painful limitation of motion, since 
November 2004, is denied.

Entitlement to a rating in excess of 10 percent for right 
ankle fracture, prior to August 4, 2003, is denied.

A 20 percent rating for right ankle fracture is granted as of 
August 4, 2003, subject to regulations applicable to the 
payment of monetary benefits.

Entitlement to a rating in excess of 10 percent for scars of 
the right ankle is denied.


REMAND

The veteran seeks a higher initial evaluation for his 
service-connected low back disorder, currently rated under 
the criteria for lumbar strain.  The medical evidence 
confirms, however, that his current diagnosis includes 
degenerative disc disease, which is rated differently from 
strain.  His most recent VA examination for his back 
disability took place in May 2002, more than six years ago.  
The current severity of his disability is unclear to the 
Board based on the record as it stands now.  Because the 
veteran's back disability will be rated based on all 
manifestations, to include any neurological component 
present, a contemporaneous examination is required. 

During the course of the appeal, the rating criteria for 
evaluating disabilities of the spine were amended, effective 
in September 2002.  The veteran received partial notice of 
the amendments in the November 2007 supplemental statement of 
the case.  That notice, however, did not include the criteria 
for intervertebral disc syndrome (also known as degenerative 
disc disease).  Additionally, because the veteran has not yet 
been examined by VA after the regulatory amendment, any 
analysis of his claim under the revised regulations is 
incomplete.  The veteran must be notified of the applicable 
spine rating criteria, and the claim must be analyzed under 
those criteria after his examination.

It appears from the record that the veteran receives regular 
treatment through VA.  The file is current only to August 
2003.  The more recent outpatient clinical records must be 
associated with the claims file. 

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this matter is remanded to the RO via the Appeals Management 
Center in Washington, D.C. for the following:

1.  Notify the veteran that to substantiate his 
claim for a higher initial rating for his back 
disability, he must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of his back 
disability and the effect that worsening has on 
his employment and daily life.  Examples of the 
types of medical and lay evidence that the 
veteran may submit must also be included.  

The letter must indicate that a disability 
rating will be determined by applying relevant 
Diagnostic Codes, which typically provide for a 
range in severity of a particular disability 
from 0% to as much as 100% (depending on the 
disability involved), based on the nature of 
the symptoms of the condition for which 
disability compensation is being sought, their 
severity and duration, and their impact upon 
employment and daily life.  It must also 
provide notice with respect to the requirements 
of 38 C.F.R. § 4.71a, General Rating Formula 
for Diseases and Injuries of the Spine, for a 
rating based on strain and intervertebral disc 
syndrome, both before and after the 2002 
regulatory amendments. 

2.  Obtain any outstanding VA outpatient 
clinical records for this veteran, since August 
2003.

3.  Schedule the veteran for a VA spine 
examination to determine the current severity 
of his service-connected low back disability.  
Range of motion testing, and all other tests 
and studies deemed necessary, must be 
conducted.  The examiner should fully describe 
any pain, weakened movement, excess 
fatigability, and incoordination present in the 
low back.  To the extent possible, the examiner 
should express any functional loss in terms of 
additional degrees of limited motion of low 
back.  If the examiner is unable to provide the 
requested information with any degree of 
medical certainty, the examiner should clearly 
indicate that.  The examiner also must identify 
any neurological symptoms that are associated 
with the degenerative joint disease and express 
an opinion as to their severity.  If bed rest 
is prescribed by the physician, it should be so 
noted.

4.  Thereafter, readjudicate the issue on 
appeal, to include analysis of the criteria for 
strain and intervertebral disc syndrome, both 
before and after the 2002 regulation 
amendments.  The veteran should then be 
furnished a supplemental statement of the case 
which addresses all evidence associated with 
the claims file since the last statement of the 
case.  The veteran should be afforded the 
applicable time period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
J. A. MARKEY	
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


